IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-50,961-07



                       EX PARTE RODNEY REED, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
           IN CAUSE NO. 8701 IN THE 21 ST DISTRICT COURT
                        BASTROP COUNTY



      Per curiam. K ELLER, P.J., and M EYERS, J., dissented to the stay. N EWELL, J.,
not participating.

                                       ORDER

       This is a subsequent application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071 § 5.

       In May 1998, a jury convicted appellant of the offense of capital murder. The jury

answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article

37.071, and the trial court, accordingly, set appellant’s punishment at death. This Court

affirmed appellant’s conviction and sentence on direct appeal. Reed v. State, No. AP-73,135
                                                                                     Reed - 2

(Tex. Crim. App. Dec. 6, 2000)(not designated for publication). On November 15, 1999,

appellant filed his initial post-conviction application for writ of habeas corpus in the

convicting court. On February 8, 2001, appellant filed a “Supplemental Claim for Relief on

Application for Writ of Habeas Corpus” in the convicting court. This Court subsequently

denied appellant relief on his initial application and construed the supplemental claim as a

subsequent application and dismissed it. Ex parte Reed, Nos. WR-50,961-01 and WR-

50,961-02 (Tex. Crim. App. Feb. 13, 2002)(not designated for publication).

       Appellant filed his second subsequent habeas application in the convicting court on

March 29, 2005. This Court remanded the case to the trial court for the development of two

claims. After the case was returned to this Court, we issued an opinion denying relief. Ex

parte Reed, 271 S.W.3d 698 (Tex. Crim. App. 2008). Over time, appellant filed three more

subsequent writ applications, none of which satisfied the requirements of Article 11.071, §

5, and the Court dismissed them. Ex parte Reed, Nos. WR-50,961-04 and WR-50,961-05

(Tex. Crim. App. Jan. 14, 2009)(not designated for publication), and No. 50,961-06 (Tex.

Crim. App. July 1, 2009)(not designated for publication). Applicant filed this his sixth

subsequent application in the trial court on February 13, 2015.

       In this application, applicant asserts that he has newly discovered evidence that

supports his claim that he is actually innocent, that new scientific evidence establishes his

probable innocence pursuant to Article 11.073 of the Code of Criminal Procedure, and that

the State presented false, misleading, and scientifically invalid testimony which violates his
                                                                                    Reed - 3

right to due process. In a fourth allegation, appellant asserts that we should reconsider his

previous writs in light of this new evidence. The Court orders applicant’s execution stayed

pending further order of this Court.

       IT IS SO ORDERED THIS THE 23RD DAY OF FEBRUARY, 2015.

Do Not Publish